Citation Nr: 0108386	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disability, as secondary to the 
service-connected right ankle fracture residuals.

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle fracture, with arthritic changes and 
arthralgia, currently evaluated as 20 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served active duty from June 1972 to March 1979.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that this case was remanded for further 
development in November 2000, namely, to afford the veteran 
an opportunity to testify before a Member of the Board.  A 
transcript of a videoteleconference hearing, held in January 
2001, before the undersigned Member of the Board is now of 
record.  The Board finds that the requirements of the 
November 2000 remand have been met.


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

First, the veteran testified from his local RO in a video 
teleconference before the undersigned Member of the Board, in 
January 2001, that he has received further treatment for his 
back disability and his service-connected right ankle 
disability at his local VA Medical Center (MC).  The most 
recent VA treatment records present in the claims file are 
from North Little Rock, Arkansas, and are dated in December 
1998.  The claims file reflects, however, that he has also 
received treatment from VAMC Louisville, Kentucky.

Second, the veteran further testified that his service-
connected right ankle disability has increased in severity 
since the last, May 1998 VA examination report.  In addition, 
the veteran testified that his treating VA physician has 
determined that there is a lack of bone marrow in the end of 
his bone, and medical evidence documents a diagnosis of right 
ankle synovitis, in treatment records dated in July 1998, and 
of traumatic arthritis, in the May 1998 VA examination 
report.  Yet, the record does not show that the RO has 
evaluated the veteran's right ankle disability accordance 
with Esteban v. Brown, 5 Vet. App. 259, 261 (1994) and 
VAOPGCPREC 23-97 (July 7, 1997).  Rather, the RO has 
evaluated the service-connected right ankle disability under 
Diagnostic Code 5010 only, which contemplates traumatic 
arthritis.  

Third, concerning the veteran's claim to entitlement for 
nonservice-connected pension, the Board notes that the 
veteran testified that he received vocational rehabilitation 
from VA.  These records are not present in the claims folder 
now before the Board.  Moreover, while the record reflects VA 
examinations for his other disabilities, including his 
hypertension and depression, the most recent such examination 
is dated in May 1998.  The veteran has argued that his 
disabilities have increased in severity since then.  For 
instance, he testified that his VA physician is having 
difficulty controlling his hypertension and that he 
experiences dizziness and headaches as a result; and that he 
sees a psychiatrist for his depression.

Hence, the RO should be given the opportunity to afford the 
veteran further examination to determine the nature and 
extent of his service connected right ankle disability, and 
his nonservice connected disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
The RO should also give the veteran the opportunity to 
identify further records of treatment received for these 
disabilities; and VA records of treatment, including 
vocational rehabilitation, accorded the veteran for these 
disabilities must be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, 
knowledge of items generated by VA).  

Finally, the Board observes there was a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim for an 
increased evaluation for his right ankle disability and 
pension, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right ankle disability 
and his nonservice-connected 
disabilities, to extent records have not 
been obtained.  The RO should procure 
duly executed authorization for the 
release of private medical records, where 
appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded him for his 
disabilities.  The RO should ensure that 
it has all existing treatment records of 
which it has knowledge.  In particular, 
the RO should ensure that it has obtained 
any and all records of treatment accorded 
the veteran at VAMCs North Little Rock, 
Arkansas and Louisville, Kentucky since 
his discharge from active service in 1979 
that are not already of record.  

3.  The RO should request that the 
veteran identify the VA RO at which he 
received vocational rehabilitation.  The 
RO should then obtain the veteran's 
vocational rehabilitation folder and all 
related documents.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative 
should be informed of such negative 
results.  38 C.F.R. § 3.159 (2000).

5.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any 
pertinent formal or informal guidance 
that is provided by the Department, 
including, among others things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  The RO should afford the veteran all 
appropriate examinations to determine 
the nature and extent of his service-
connected right ankle disability and his 
nonservice-connected disabilities.  All 
indicated tests and studies should be 
accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand must 
be made available to the examiner(s) for 
review in conjunction with the 
examination.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings.

Concerning the service-connected right 
ankle disability, the examiner(s) should 
further record active and passive range 
of motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right ankle 
disability-including, specifically, the 
effects of pain and weakness on range of 
motion and functionality-in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45 and of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Concerning the nonservice-connected 
disabilities, the examiner(s) are 
specifically requested to determine the 
nature and extent of any disease or 
disability.

The examiner(s) are further requested to 
provide an opinion as to whether or not 
the veteran is employable.  If the 
veteran is thought to be unemployable, 
the examiner(s) should determine whether 
this is due to his service-connected 
disabilities or due to his nonservice-
connected disabilities.  If the 
examiner(s) cannot so determine, 
s/he(they) should so state.

The examiner(s) is(are) asked to 
identify the information on which 
he/she(they) based the opinion(s).  The 
opinion(s) should adequately summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion(s) 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

7.  Concerning the issue of entitlement 
to service connection for a back 
disability as secondary to the service-
connected right ankle disability, the RO 
is directed, after receipt of the 
requested evidence, to review all the 
evidence.  If the evidence presents any 
conflict, the RO is requested to obtain 
another opinion as to the etiology of 
any currently diagnosed back disability.  
If the RO feels that another examination 
is appropriate, the RO should duly 
schedule one.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express an 
opinion as to the following question:

(a) What is the nature and extent of 
the veteran's current back 
disability?

(b) Is it as likely as not that the 
veteran's currently diagnosed back 
disability is the result of his 
service-connected right ankle 
disability?  If the examiner cannot 
so determine, s/he should so state.

The examiner is asked to identify the 
information on which he/she based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

9.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not a higher evaluation may 
now be granted for the service-connected 
right ankle disability, the RO should 
also consider whether the veteran 
exhibits symptomatology that warrants 
separate, compensable evaluations under 
other diagnostic codes, in accordance 
with Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) and the precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 
(July 1997).  The RO should also consider 
whether or not extraschedular 
compensation is warranted for the right 
ankle disability under 38 C.F.R. 
§ 3.321(b), and whether or not 
entitlement to nonservice-connected 
pension may now be granted.  The RO 
should further determine whether the 
veteran's claim for service connection 
for a back disability, as secondary to 
the service connected right ankle 
disability, may be reopened.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is so 
informed.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby reminded that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




